Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the election filed October 18, 2022.  Claims 1-20 are pending.  Claims 1-7 are elected without traverse.  Claims 8-20 are withdrawn from consideration.  Claims 1-7 are currently examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. United States Patent Application Publication No.  2015/0215844.
As per claim 1, Davis teaches a method, comprising:
receiving, by an orchestrator device in a first cloud platform in a first jurisdiction, a request from a first module deployed in a second cloud platform in a second jurisdiction [central server receives inquiry (pp 0014) from wireless transceiver (pp 0018); requesting in different country (pp 0046)];
wherein the request is compliant with a jurisdictional characteristic of the second jurisdiction [country specific profile (pp 0017, 0020) characteristics of local network (pp 0024-0026; 0035, 0047)];
processing, by the orchestrator device, the request in order to identify a second module deployed in the first cloud platform to which to forward the request [central server interfaces communication (pp 0027)];
forwarding, by the orchestrator device, the request to the second module to enable fulfillment of the request [inquiry to central server, central server stores authorizations (pp 0046)];
receiving, by the orchestrator device, a response from the second module, wherein the response is compliant with a jurisdictional characteristic of the first jurisdiction [receive response to inquiry (pp 0039, 0046)];
processing, by the orchestrator device, the response, to identify a third module deployed in the second cloud platform to which to forward the response [determine which SIM depending on country (pp 0054-0062]; and
forwarding, by the orchestrator device, the response, to the third module [authorized for operation (pp 0054, 0065].  
As per claim 4, Davis teaches the method of claim 1, wherein the request includes a first portion of information for fulfillment of the request, and wherein a second portion of the information, for fulfillment of the request, is not compliant with the jurisdictional characteristic of the second jurisdiction and is not included in the request [mismatching location condition (pp 0046); restricted mode (pp 0054)]; and
the method further comprising: receiving, after forwarding the response, a token confirming receipt of the second portion of information within the second cloud platform; and forwarding, to the second module, the token to indicate that fulfillment of the request is to occur without the orchestrator device receiving the second portion of the information [data processor configures mobile profile to limit or establish authentication (pp 0055)].  

As per claim 5, Davis teaches the method of claim 1, wherein the first cloud platform is co-located in the first jurisdiction with a first interface to one or more systems in the first jurisdiction, and the second cloud platform is co-located in the second jurisdiction with a second interface to one or more systems in the second jurisdiction [country code equal to stored country code (pp 0045, 0048)].  

As per claim 6, Davis teaches the method of claim 1, further comprising: receiving, via an interface in the first jurisdiction, one or more commands relating to one or more development operations tools [precursor to inquiry - register SIM (pp 0068-0069)]; and
controlling the second cloud platform in the second jurisdiction based at least in part on receiving the one or more commands relating to the one or more development operations tools via the interface in the first jurisdiction [registering SIM (pp 0070-0072)].  

As per claim 7, Davis teaches the method of claim 1, further comprising: monitoring, by the orchestrator device, one or more microservices of at least one of the first cloud platform or the second cloud platform [central server manages applicable authorizations while transceiver is moved (pp 0072)].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. United States Patent Application Publication No.  2015/0215844 in view of Giffin et al. United States Patent Application Publication No.  2017/0318084.

As per claim 2, Davis teaches the method of claim 1.  Davis does not explicitly teach wherein the first cloud platform and the second cloud platform are separated by a jurisdictional firewall.
However, in analogous art, Giffin teaches wherein the first cloud platform and the second cloud platform are separated by a jurisdictional firewall [data behind firewall (pp 0060, 0062)].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless networks of different locations of Davis  with firewall of Giffin.  A person of ordinary skill in the art would have been motivated to do this to allow for secure communications in a restricted environment.  

As per claim 3, Davis teaches the method of claim 1.  Davis does not explicitly teach wherein at least one of the jurisdictional characteristic of the first jurisdiction or the jurisdictional characteristic of the second jurisdiction is an information privacy requirement.
However, in analogous art, Giffin teaches wherein at least one of the jurisdictional characteristic of the first jurisdiction or the jurisdictional characteristic of the second jurisdiction is an information privacy requirement [private communications (pp 0054); privilege levels (pp 0025)].   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless networks of different locations of Davis  with privacy of Giffin.  A person of ordinary skill in the art would have been motivated to do this to allow for secure communications in a restricted environment.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UZMA ALAM/             Primary Examiner, Art Unit 2457